Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-16 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 30, 2022 is hereby acknowledged.  All references have been considered by the examiner. Initialed copies of the PTO-1449 are included in this correspondence.

Response to Amendments
The applicant amended independent claim 1 to include features of “generate a server 3D model defining a virtual environment that includes at least one display screen associated with a virtual channel” and “update a local 3D model in the client device in real-time based on the metadata, the local 3D model defining the virtual environment similar to the server 3D model”.
The applicant amended independent claim 2 to include features of “receiving, within a server, at least one media stream of a live event” and “generating, within the server, a 3D model defining a virtual environment, the virtual environment including at least one display screen associated with at least one virtual channel”.
The applicant amended independent claim 7 to include features of “generating, within a server, a 3D model defining a virtual environment that includes a display screen associated with a virtual channel”.
The applicant amended independent claim 10 to include features of “updating a local 3D model in real-time based on the metadata to represent the virtual environment including a local display screen that represents the display screen”.

Response to Arguments
Applicant’s arguments filed on June 1, 2022 have been fully considered in view of the amendments and they are persuasive.

Allowable Subject Matter
Claims 1-16 are allowed.

Applicant’s arguments are adopted as reasons for allowance of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
a).	Safari (2017/0318262) teaches that “An apparatus for controlling the representation of at least one data stream in a multi-participant application, comprising a server and a client, comprising: transmitter for transmitting a plurality of data streams from a server to a client across a communications network, each data stream being associated with a participant in a multi-participant video application; processor for determining a data stream ranking associated with at least one of the plurality of data streams; and, processor for selectively controlling the representation of at least one of the plurality of the data streams at the client in dependence on the data stream ranking.” (Safari: Abstract) and “The server 201 may generate a virtual display screen that displays images sourced from a client (associated with an avatar within the virtual environment) in the virtual environment. The virtual display screen being visible within the virtual environment.” (Safari: [0102]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611